Name: Commission Regulation (EEC) No 1715/88 of 17 June 1988 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 6 . 88 Official Journal of the European Communities No L 152/35 COMMISSION REGULATION (EEC) No 1715/88 of 17 June 1988 on the supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2 523 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 June 1988 . For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 356, 18 . 12. 1987, p. 8 . V) OJ No L 136, 26. 5. 1987, p . 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 152/36 Official Journal of the European Communities 18 . 6 . 88 ANNEX I LOTA 1 . Operation No (') : 400/88-422/88  Commission Decision of 16 March 1988 2. Programme : 1988 3. Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) : cf. Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : see Annex III 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) f) (8) : to manufacture from intervention butter (Official Journal of the European Communities No C 216 of 14 August 1987, page 7 (I.3.1 and I.3.2) 8 . Total quantity : 600 tonnes 9. Number of lots : one 10. Packaging and marking : 5 kg (9)(,0)(")(14) and Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (I.3.3 and I.3.4.) Supplementary markings on the packaging : see Annex III and Official Journal of the European Communities No C 216 of 14 August 1987, page 8 (1.1.3.4) 1 1 . Method of mobilization of product : buying of butter from OBEA (Office Belge de l'Ã conomie et de l'Agriculture), rue de TrÃ ªves 82, B- 1 040 Bruxelles, tel . : 230 17 40, telex 240764 ­ The adresses of the places of storage are given in Annex II Sale price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 1 2. Stage of supply : Free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : '  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 to 20 August 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 4 July 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 July 1988 (b) period for making the goods available at the port of shipment : 20 to 31 August 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, B- 1 049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : refund applicable on 27 May 1988 fixed by Regulation (EEC) No 1427/88 in Official Journal of the European Communities No L 131 of 27 May 1988 18 . 6 . 88 Official Journal of the European Communities No L 152/37 LOT B-C 1 . Operation No ('): 423/88-437/88  Commission Decision of 16 March 1988 2. Programme : 1988 3. Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : see Annex III 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (*) Q (8) ( 12 ( l3) to manufacture from intervention butter and Official Journal of the European Communities No C 216 of 14 August 1987, page 7 (I.3.1 and I.3.2) 8 . Total quantity : 1 908 tonnes 9. Number of lots : two (B  423-426/88 : 600 tonnes ; C  427-437/88 : 1 308 tonnes) 10 . Packaging and marking : 5 kg (9) and Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (I.3.3 and 1.3.4.) Supplementary markings on the packaging : see Annex III and Official Journal of the European Communities No C 216 of 14 August 1987, page 8 (1.1.3.4) 11 . Method of mobilization of product : Purchase of butter from Bundesanstalt fur landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main, tel.: 156 40, telex : 0411727+ 12. Stage of supply : Free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 to 20 August 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon on 4 July 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 July 1988 (b) period for making the goods available at the port of shipment : 20 to 31 August 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10% of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , B- 1 049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer ^ : refund applicable on 27 May 1988 fixed by Regulation (EEC) No 1427/88, Official Journal of the European Communities No L 131 of 27 May 1988 No L 152/38 Official Journal of the European Communities 18 . 6. 88 LOT D 1 . Operation No (')  571 /88 Commission Decision of 16 March 1988 2. Programme : 1988 3. Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Peril 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) 0 (8) : to manufacture from intervention butter and Offi ­ cial Journal of the European Communities No C 216 of 14 August 1987, page 7 (I.3.1 and I.3.2) 8 . Total quantity : 1 5 tonnes ' 9. Number of lots : one 10. Packaging and marking : 5 kg f) (,0) (H) and Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (I.3.3 and 1.3.4.) Supplementary markings on the packaging : 'ACCION N ° 571 /88 / MANTECA LIQUIDA / PERU / CARITAS NEERLANDICA / 80309 / AYACUCHO VIA CALLAO / CONACION DE LA COMUNIDAD ECONOMICA EUROPEA / DESTINADO A LA DISTRIBUCION GRATUITA' and Official Journal of the European Communities No C 216 of 14 August 1987, page 8 (1.1.3.4) 1 1 . Method of mobilization of product : buying of butter from OBEA (Office Belge de l'Ã conomie et de l'Agriculture), rue de TrÃ ªves 82, B-1040 Bruxelles, tel . : 230 17 40, telex : 24076 + The addresses of the places of storage are given in Annex II Sale price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage - of supply : Free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  , 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 to 20 August 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (*): 12 noon on 4 July 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 18 July 1988 , (b) period for making the goods available at the port of shipment : 20 to 31 August 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, B- 1 049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : Refund applicable on 27 May 1988 fixed by Regulation (EEC) No 1427/88, Official Journal of the European Communities No L 131 of 27 May 1988 . 18 . 6. 88 Official Journal of the European Communities No L 152/39 Footnotes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity and certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. J5) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) Veterinary certificate issued by an official stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease . (J) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. (8) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . Q The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BV, Postbus 1438, Blaak 16, NL-3000, BK Rotterdam, (l0) The successful tenderer has to submit to the recipient's agent complete packing list of each container, specifying number of cartons belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. Shipment to take place in 20-foot containers ; conditions FCL/LCL. (n) Should containers be used at stage of delivery free-at-port of shipment, on FCL/FC or FCL/LCL basis, the supplier will bear all costs pertaining to the use of such containers up to the terminal stage, including THC (terminal handling charges). However, the supplier shall not bear any rental cost. Where, on the basis of Article 1 3 , point 2, second indent of Regulation (EEC) No 2200/87, the supplier responsible for loading the containers on board of the vessel designated by the recipient, the Commission will refund the corresponding costs, excluding terminal handling charges . Should containers, used on LCL/FCL or LCL/LCL basis, the supplier must deliver the goods to the terminal, at a stage where the stuffing of the containers can be immediately done at the recipient's costs ; The supplier shall not bear any cost pertaining to the use of the containers. (u) Radiation certificate for Sudan should contain following information : (a) the amount of radiation , of caesium-134 and - 137 (b) Iodine-131 (u) Radiation certificate must be issued by official authorities and be legalized for : Sudan (l4) Food aid consignments in favour of Jordan ' Manufacturing and expiration dates must be printed on each individual carton (strict requirement of Ministry of Health). No L 152/40 Official Journal of the European Communities 18 . 6. 88 ANEXO II  BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEX II ANNEXE II ALLEGATO II  BIJLAGE II  ANEXOU NÃ ºmero de la partida Cantidad Nombre y direcciÃ ³n del almacenista ' Partiets nummer MÃ ¦ngde Lagerindehaverens navn og adresse Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij Numero do lote Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ . Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom. et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista A 400/88  422/88 732 000 kg  626 075 kg : NV Vanden Avenne II Hanestraat 172 Il B-9360 Buggenhout \ II  50 000 kg : II SA Entrepots frigorifiques II et glaciÃ ¨res de Bruxelles I Rue de la glaciÃ ¨re 14-18 II B-1060 Bruxelles  47 325 kg : II SA Nicolas Falise Rue Raymond NoÃ «l 34 \ II B-5740 Bois-de-Villers Il  8 600 kg : II Luxfroid sociÃ ©tÃ © coopÃ ©rative II Zone industrielle l B-6798 Aubange B 423/88  426/88 732 000 kg  619 750 kg : Markt- und KÃ ¼hlhallen AG \ II Werk 22  Neukoelln II NiemetzstraÃ e 32-50 D- 1 000 Berlin 44 l  112 250 kg : Frischdienst-Zentrale II Gustav Wilke II Gewerbehof 9 \ l D- 1 000 Berlin 20 C 427/88  437/88 ¢ 1 595 775 kg  417 850 kg : Gustav Wilke I Gewerbehof 9 l D- 1 000 Berlin 20 l  312 550 kg : I Lankwitz GmbH \ I MalteserstraÃ e 139-143 D- 1 000 Berlin 48 (Marienfelde) II  140 000 kg : II Markt- &amp; KÃ ¼hlhallen AG I Werk 23  Tempelhof I GermaniastraÃ e 14-17 l D- 1 000 Berlin 42 l  100 000 kg : I Danish cold stores I Birkedam industri NV IV \ DK-6000 Kolding I ,  300 000 kg : I Ratzeburg GmbH &amp; Co. KG I II Rapsacker 6 II D-2400 LÃ ¼beck 18 . 6. 88 Official Journal of the European Communities No L 1 52/41 NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Cantidad MÃ ¦ngde . Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista \ I  325 375 kg : Il Annuss GmbH &amp; Co. KG Il EdisonstraÃ e 20 D-300 Kiel-Wellsee D 18 300 kg Luxfroid sociÃ ©tÃ © coopÃ ©rative 571 /88 Il Zone industrielle \ B-6798 Aubange No L 152/42 Official Journal of the European Communities 18 . 6. 88 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III DesignaciÃ ³n de la partida Parti Cantidad total de la partida (en toneladas) ; TotalmÃ ¦ngde (i tons) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Beneficiario . Modtager PaÃ ­s destinatario Modtagerland InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem (i ) (2) (3) (4) (5) (6) A 600 15 DKW PerÃ º AcciÃ ³n n ° 400/88 / Manteca lÃ ­quida / PerÃ º / DKW / 82311 / Lima vÃ ­a Callao / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 15 Prosalus PerÃ º AcciÃ ³n n ° 401 /88 / Manteca lÃ ­quida / PerÃ º / Prosalus / 85528 / Lima vÃ ­a Callao / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Desti ­ nado a la distribuciÃ ³n gratuita 15 Caritas B Paraguay AcciÃ ³n n ° 402/88 / Manteca lÃ ­quida / Paraguay / Caritas belgica / 80216 / AsunciÃ ³n / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Desti ­ nado a la distribuciÃ ³n gratuita 30 Caritas I Uruguay AcciÃ ³n n0 403/88 / Manteca lÃ ­quida / Uruguay / Caritas italiana / 80622 / Montevideo / Dona ­ ciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 15 Caritas B HaÃ ¯ti Action n ° 404/88 / Huile de beurre / HaÃ ¯ti / Caritas belgica / 80214 / Port-au-Prince / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 90 Protos HaÃ ¯ti Action n ° 405/88 / Huile de beurre / HaÃ ¯ti / Protos / 81501 / Port-au-Prince / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 30 CRS Jordan Action No 406/88 / Butteroil / Jordan / Cathwel / 80106 / Amman via Aqaba / Gift of the Euro ­ pean Economic Community / For free distribu ­ tion 15 Caritas B Jordan Action No 407/88 / Butteroil / Jordan / Caritas Belgica / 80215 / Aqaba / Gift of the European Economic Community / For free distribution 90 WCC Lebanon Action No 408/88 / Butteroil / Lebanon / WCC / 80705 / Beirut / Gift of the European Economic Community / For free distribution 15 Caritas I GuinÃ ©-Bissau AcÃ §Ã £o n? 409/88 / Ã leo de manteiga / GuinÃ © ­ -Bissau / Caritas Italiana / 80601 / Bissau / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 18 . 6. 88 Official Journal of the European Communities No L 152/43 (1 ) (2) (3) (4) (5) (6) B Ã ¦ 600 15 45 15 15 45 15 15 15 15 15 15 30 15 60 20 85 435 SSI SSI Prosalus AATM Caritas B AATM Oxfam B Prosalus Caritas B SCF Caritas B Caritas I DKW Caritas G DKW DKW SOSO Niger SÃ ©nÃ ©gal Guinea Ecuatorial RÃ ©publique Centrafricaine ZaÃ ¯re Madagascar MoÃ §ambique MoÃ §ambique Rwanda Uganda ZaÃ ¯re Malawi Tanzania Chile Nicaragua Nicaragua Nicaragua Action n0 410/88 / Huile de beurre / Niger / SSI / 83003 / Niamey via LomÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite Action n0 411 /88 / Huile de beurre / SÃ ©nÃ ©gal / SSI / 83002 / Dakar / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite AcciÃ ³n n ° 412/88 / Manteca lÃ ­quida / Guinea Ecuatorial / Prosalus / 85505 / Bata / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Desti ­ nado a la distribuciÃ ³n gratuita Action n ° 413/88 / Huile de beurre / RÃ ©publique Centrafricaine / AATM / 81704 / Bangui via Douala / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite Action n0 414/88 / Huile de beurre / ZaÃ ¯re / Caritas belgica / 80218 / Kinshasa via Matadi / Don de lÃ CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Pour distribution gratuite Action n ° 415/88 / Huile de beurre / Madagascar / AATM / 81705 / Fianarantsoa via Toamasina / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Pour distribution gratuite AcÃ §Ã £o n? 416/88 / Ã leo de manteiga / MoÃ §am ­ bique / Oxfam B / 80806 / Maputo / Donativo da Comunidade EconÃ ³mica Europeia / Desti ­ nado a distribuiÃ §Ã £o gratuita AcÃ §Ã £o n? 417/88 / Ã leo de manteiga / MoÃ §am ­ bique / Prosalus / 85527 / Beira / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita Action n0 418/88 / Huile de beurre / Rwanda / Caritas belgica / 80217 / Kigali via Mombasa / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Pour distribution gratuite Action No 419/88 / Butteroil / Uganda / SCF / 82202 / Kampala via Mombasa / Gift of the European Economic Community / For free distribution Action n ° 420/88 / Huile de beurre / ZaÃ ¯re / Caritas belgica / 80271 / Bukavu via Mombasa / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Pour distribution gratuite Action No 421 /88 / Butteroil / Malawi / Caritas Italiana / 80606 / Lilongwe via Dar es Salaam / Gift of the European Economic Community / For free distribution Action No 422/88 / Butteroil / Tanzania / DKW / 82313 / Kigoma via Dar es Salaam / Gift of the European Economic Community / For free distribution AcciÃ ³n n0 423/88 / Manteca lÃ ­quida / Chile / Caritas alemana / 80435 / ValparaÃ ­so / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Desti ­ nado a la distribuciÃ ³n gratuita AcciÃ ³n n0 424/88 / Manteca lÃ ­quida / Nicaragua / DKW / 82309 / Managua vÃ ­a Corinto / Dona ­ ciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita AcciÃ ³n n0 425/88 / Manteca lÃ ­quida / Nicaragua / DKW / 82310 / Corinto / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita AcciÃ ³n n0 426/88 / Manteca lÃ ­quida / Nicaragua / SOSO / 83901 / Juigalpa vÃ ­a Corinto / Dona ­ ciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita No L 152/44 Official Journal of the European Communities 18 . 6. 88 ( 1 ) (2) (3) (4) (S) (6) c 1 308 2 Caritas G Ethiopia Action No 427/88 / Butteroil / Ethiopia / Caritas Germany / 80461 / Asmara via Massawa / Gift of the European Economic Community / For free distribution 10 3 Caritas G Caritas G Ethiopia Ethiopia Action No 428/88 / Butteroil / Ethiopia / Caritas Germany / 80462 / Addis Ababa via Assab / Gift of the European Economic Community / For free distribution Action No 429/88 / Butteroil / Ethiopia / Caritas Germany / 80463 / Asmara via Massawa / Gift of the European Economic Community / For free distribution 15 DKW Ethiopia Action No 430/88 / Butteroil / Ethiopia / DKW / 82308 / Addis Ababa via Assab / Gift of the European Economic Community / For free distribution 500 LWF Ethiopia Action No 431 /88 / Butteroil / Ethiopia / LWF / 85101 / Assab / Gift of the European Economic Community / For free distribution 203 WVB Ethiopia Action No 432/88 / Butteroil / Ethiopia / WVB / 85305 / Kombolcha via Assab / Gift of the European Economic Community / For free distribution 15 Concern Ethiopia Action No 433/88 / Butteroil / Ethiopia / Concern / 85401 / Assab / Gift of the European Economic Community / For free distribution 15 Prosalus Ethiopia Action No 434/88 / Butteroil / Ethiopia / Prosalus / 85503 / Assab / Gift of the European Economic Community / For free distribution 500 Ethiopia Action No 435/88 / Butteroil / Ethiopia / Tear Fund / 86100 / Decamare via Massawa / Gift of the European Economic Community / For free distribution 30 Caritas I Sudan Action No 436/88 / Butteroil / Sudan / Caritas Italiana / 80618 / Khartoum via Port Sudan / Gift of the European Economic Community / For free distribution 15 DKW Sudan Action No 437/88 / Butteroil / Sudan / DKW / 82312 / Khartoum via Port Sudan / Gift of the European Economic Community / For free distribution